
	

113 S1029 IS: Regulatory Accountability Act of 2013
U.S. Senate
2013-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1029
		IN THE SENATE OF THE UNITED STATES
		
			May 23, 2013
			Mr. Portman (for
			 himself, Mr. Pryor,
			 Ms. Collins, Mr. Nelson, Mr.
			 Cornyn, Mr. Manchin,
			 Ms. Ayotte, Mr.
			 King, and Mr. Johanns)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To reform the process by which Federal agencies analyze
		  and formulate new regulations and guidance documents.
	
	
		1.Short titleThis Act may be cited as the
			 Regulatory Accountability Act of
			 2013.
		2.DefinitionsSection 551 of title 5, United States Code,
			 is amended—
			(1)in paragraph (13),
			 by striking and at the end;
			(2)in paragraph (14),
			 by striking the period at the end and inserting a semicolon; and
			(3)by adding at the
			 end the following:
				
					(15)guidance
				means an agency statement of general applicability, other than a rule, that is
				not intended to have the force and effect of law but that sets forth a policy
				on a statutory, regulatory, or technical issue or an interpretation of a
				statutory or regulatory issue;
					(16)high-impact
				rule means any rule that the Administrator of the Office of Information
				and Regulatory Affairs determines is likely to impose a cost on the economy in
				any 1 year of $1,000,000,000 or more, adjusted annually for inflation;
					(17)major rule means any rule that
				the Administrator of the Office of Information and Regulatory Affairs
				determines is likely to impose—
						(A)a cost on the
				economy in any 1 year of $100,000,000 or more, adjusted annually for
				inflation;
						(B)a major increase
				in costs or prices for consumers, individual industries, Federal, State, local,
				or tribal government agencies, or geographic regions; or
						(C)significant
				adverse effects on competition, employment, investment, productivity,
				innovation, or on the ability of United States-based enterprises to compete
				with foreign-based enterprises in domestic and export markets;
						(18)major
				guidance means guidance that the Administrator of the Office of
				Information and Regulatory Affairs finds is likely to lead to—
						(A)a cost on the
				economy in any 1 year of $100,000,000 or more, adjusted annually for
				inflation;
						(B)a major increase
				in costs or prices for consumers, individual industries, Federal, State, local
				or tribal government agencies, or geographic regions; or
						(C)significant
				adverse effects on competition, employment, investment, productivity,
				innovation, or on the ability of United States-based enterprises to compete
				with foreign-based enterprises in domestic and export markets; and
						(19)Office of
				Information and Regulatory Affairs means the office established under
				section 3503 of title 44 and any successor to that
				office.
					.
			3.RulemakingSection 553 of title 5, United States Code,
			 is amended—
			(1)in subsection (a), by striking (a)
			 This section applies and inserting (a)
			 Applicability.—This section applies;
			 and
			(2)by striking subsections (b) through (e) and
			 inserting the following:
				
					(b)Rulemaking
				considerationsIn a
				rulemaking, an agency shall consider, in addition to other applicable
				considerations, the following:
						(1)The legal authority under which a rule may
				be proposed, including whether rulemaking is required by statute or is within
				the discretion of the agency.
						(2)The nature and significance of the problem
				the agency intends to address with a rule.
						(3)Whether existing
				Federal laws or rules have created or contributed to the problem the agency may
				address with a rule and, if so, whether those Federal laws or rules could be
				amended or rescinded to address the problem in whole or in part.
						(4)A reasonable
				number of alternatives for a new rule, including any substantial alternatives
				or other responses identified by interested persons.
						(5)For any major rule
				or high-impact rule, the potential costs and benefits associated with potential
				alternative rules and other responses considered under paragraph (4), including
				an analysis of—
							(A)the nature and
				degree of risks addressed by the rule and the countervailing risks that might
				be posed by agency action;
							(B)direct, indirect,
				and cumulative costs and benefits; and
							(C)estimated impacts
				on jobs, competitiveness, and productivity.
							(c)Initiation of
				rulemaking
						(1)Notice for major
				and high-impact rulesWhen an agency determines to initiate a
				rulemaking that may result in a major rule or high-impact rule, the agency
				shall—
							(A)establish an
				electronic docket for that rulemaking, which may have a physical counterpart;
				and
							(B)publish a notice
				of initiation of rulemaking in the Federal Register, which shall—
								(i)briefly describe
				the subject, the problem to be solved, and the objectives of the rule;
								(ii)reference the
				legal authority under which the rule would be proposed;
								(iii)invite
				interested persons to propose alternatives for accomplishing the objectives of
				the agency in the most effective manner and with the lowest cost; and
								(iv)indicate how
				interested persons may submit written material for the docket.
								(2)AccessibilityAll
				information provided to the agency under paragraph (1) shall be promptly placed
				in the docket and made accessible to the public.
						(d)Notice of
				proposed rulemaking
						(1)In
				generalIf an agency determines that the objectives of the agency
				require the agency to issue a rule, the agency shall notify the Administrator
				of the Office of Information and Regulatory Affairs and publish a notice of
				proposed rulemaking in the Federal Register, which shall include—
							(A)a statement of the
				time, place, and nature of any public rulemaking proceedings;
							(B)reference to the
				legal authority under which the rule is proposed;
							(C)the text of the
				proposed rule;
							(D)a summary of
				information known to the agency concerning the considerations specified in
				subsection (b); and
							(E)for any major rule
				or high impact-rule—
								(i)a
				reasoned preliminary determination that the benefits of the proposed rule
				justify the costs of the proposed rule; and
								(ii)a discussion
				of—
									(I)the costs and
				benefits of alternatives considered by the agency under subsection (b), as
				determined by the agency at its discretion or provided under subsection (c) by
				a proponent of an alternative;
									(II)whether those
				alternatives meet relevant statutory objectives; and
									(III)the reasons why
				the agency did not propose any of those alternatives.
									(2)AccessibilityNot
				later than the date of publication of the notice of proposed rulemaking by an
				agency under paragraph (1), all data, studies, models, and other information
				considered by the agency, and actions by the agency to obtain information, in
				connection with the determination of the agency to propose the rule, shall be
				placed in the docket for the proposed rule and made accessible to the
				public.
						(3)Public
				comment
							(A)After publishing
				a notice of proposed rulemaking, the agency shall provide interested persons an
				opportunity to participate in the rulemaking through the submission of written
				material, data, views, or arguments with or without opportunity for oral
				presentation, except that—
								(i)if
				a public hearing is convened under subsection (e), reasonable opportunity for
				oral presentation shall be provided at the public hearing under the
				requirements of subsection (e); and
								(ii)when, other than
				under subsection (e), a rule is required by statute or at the discretion of the
				agency to be made on the record after opportunity for an agency hearing,
				sections 556 and 557 shall apply, and the petition procedures of subsection (e)
				shall not apply.
								(B)The agency shall
				provide not less than 60 days, or 90 days in the case of a proposed major rule
				or proposed high-impact rule, for interested persons to submit written
				material, data, views, or arguments.
							(4)Expiration of
				notice
							(A)Except as
				provided in subparagraph (B), a notice of proposed rulemaking shall, 2 years
				after the date on which the notice is published in the Federal Register, be
				considered as expired and may not be used to satisfy the requirements of
				subsection (d).
							(B)An agency may, at
				the sole discretion of the agency, extend the expiration of a notice of
				proposed rulemaking under subparagraph (A) for a 1 year period by publishing a
				supplemental notice in the Federal Register explaining why the agency requires
				additional time to complete the rulemaking.
							(e)Public hearing
				for high-Impact rules
						(1)Petition for
				public hearing
							(A)(i)Before the close of the
				comment period for any proposed high-impact rule, any interested person may
				petition the agency to hold a public hearing in accordance with this
				subsection.
								(ii)Not later than 30 days after
				receipt of a petition made pursuant to clause (i), the agency shall grant the
				petition if the petition shows that—
									(I)the proposed rule is based on conclusions
				with respect to one or more specific scientific, technical, economic or other
				complex factual issues that are genuinely disputed; and
									(II)the resolution of those disputed factual
				issues would likely have an effect on the costs and benefits of the proposed
				rule.
									(B)If the agency
				denies a petition under this subsection in whole or in part, it shall include
				in the rulemaking record an explanation for the denial sufficient for judicial
				review, including—
								(i)findings by the
				agency that there is no genuine dispute as to the factual issues raised by the
				petition; or
								(ii)a reasoned
				determination by the agency that the factual issues raised by the petition,
				even if subject to genuine dispute, will not have an effect on the costs and
				benefits of the proposed rule.
								(2)Notice of
				hearingNot later than 45 days before any hearing held under this
				subsection, the agency shall publish in the Federal Register a notice
				specifying the proposed rule to be considered at the hearing and the factual
				issues to be considered at the hearing.
						(3)Hearing
				procedure
							(A)A hearing held
				under this subsection shall be limited to the specific factual issues raised in
				the petition or petitions granted in whole or in part under paragraph (1) and
				any other factual issues the resolution of which the agency, in its discretion,
				determines will advance its consideration of the proposed rule.
							(B)(i)Except as otherwise
				provided by statute, the proponent of the rule has the burden of proof in a
				hearing held under this subsection. Any documentary or oral evidence may be
				received, but the agency as a matter of policy shall provide for the exclusion
				of immaterial or unduly repetitious evidence.
								(ii)To govern hearings held under this
				subsection, each agency shall adopt rules that provide for—
									(I)the appointment of an agency official or
				administrative law judge to preside at the hearing;
									(II)the presentation by interested parties
				of relevant documentary or oral evidence, unless the evidence is immaterial or
				unduly repetitious;
									(III)a reasonable and adequate opportunity
				for cross-examination by interested parties concerning genuinely disputed
				factual issues raised by the petition, provided that in the case of multiple
				interested parties with the same or similar interests, the agency may require
				the use of common counsel where the common counsel may adequately represent the
				interests that will be significantly affected by the proposed rule; and
									(IV)the provision of fees and costs under
				the circumstances described in section 6(c)(4) of the Toxic Substances Control
				Act (15 U.S.C. 2605(c)(4)).
									(C)The transcript of
				testimony and exhibits, together with all papers and requests filed in the
				hearing, shall constitute the exclusive record for decision of the factual
				issues addressed in a hearing held under this subsection.
							(4)Petition for
				public hearing for major rulesIn the case of any major rule, any
				interested person may petition for a hearing under this subsection on the
				grounds and within the time limitation set forth in paragraph (1). The agency
				may deny the petition if the agency reasonably determines that a hearing would
				not advance the consideration of the proposed rule by the agency or would, in
				light of the need for agency action, unreasonably delay completion of the
				rulemaking. The petition and the decision of the agency with respect to the
				petition shall be included in the rulemaking record.
						(5)Judicial
				review
							(A)Failure to
				petition for a hearing under this subsection shall not preclude judicial review
				of any claim that could have been raised in the hearing petition or at the
				hearing.
							(B)There shall be no
				judicial review of the disposition of a petition by an agency under this
				subsection until judicial review of the final action of the agency.
							(f)Final
				rules
						(1)Cost of major
				or high-impact rule
							(A)Except as
				provided in subparagraph (B), in a rulemaking for a major rule or high-impact
				rule, the agency shall adopt the least costly rule considered during the
				rulemaking that meets relevant statutory objectives.
							(B)The agency may
				adopt a rule that is more costly than the least costly alternative that would
				achieve the relevant statutory objectives only if—
								(i)the additional
				benefits of the more costly rule justify its additional costs; and
								(ii)the agency
				explains why the agency adopted a rule that is more costly than the least
				costly alternative, based on interests that are within the scope of the
				statutory provision authorizing the rule.
								(2)Publication of
				notice of final rulemakingWhen the agency adopts a final rule,
				the agency shall publish a notice of final rulemaking in the Federal Register,
				which shall include—
							(A)a concise,
				general statement of the basis and purpose of the rule;
							(B)a reasoned
				determination by the agency regarding the considerations specified in
				subsection (c);
							(C)in a rulemaking
				for a major rule or high-impact rule, a reasoned determination by the agency
				that the benefits of the rule advance the relevant statutory objectives and
				justify the costs of the rule;
							(D)in a rulemaking
				for a major rule or high-impact rule, a reasoned determination by the agency
				that—
								(i)no alternative
				considered would achieve the relevant statutory objectives at a lower cost than
				the rule; or
								(ii)the adoption by
				the agency of a more costly rule complies with paragraph (2)(B); and
								(E)a response to
				each significant issue raised in the comments on the proposed rule.
							(3)Information
				qualityIf an agency rulemaking rests upon scientific, technical,
				or economic information, the agency shall adopt a rule only on the basis of the
				best available scientific, technical, or economic information.
						(4)AccessibilityNot
				later than the date of publication of the rule, all data, studies, models, and
				other information considered by the agency, and actions by the agency to obtain
				information in connection with its adoption of the rule, shall be placed in the
				docket for the rule and made accessible to the public.
						(5)Rules adopted
				at the end of a Presidential administration
							(A)During the 60-day
				period beginning on a transitional inauguration day (as defined in section
				3349a), with respect to any final rule that had been placed on file for public
				inspection by the Office of the Federal Register or published in the Federal
				Register as of the date of the inauguration, but which had not yet become
				effective by the date of the inauguration, the agency issuing the rule may, by
				order, delay the effective date of the rule for not more than 90 days for the
				purpose of obtaining public comment on whether the rule should be amended or
				rescinded or its effective date further delayed.
							(B)If an agency
				delays the effective date of a rule under subparagraph (A), the agency shall
				give the public not less than 30 days to submit comments.
							(g)Applicability of
				this section
						(1)In
				generalExcept as otherwise provided by law, this section does
				not apply to guidance or rules of agency organization, procedure, or
				practice.
						(2)Adoption of
				interim rules
							(A)If an agency for
				good cause finds, and incorporates the finding and a brief statement of reasons
				for the finding in the rule issued, that compliance with subsection (c), (d),
				or (e) or requirements to render final determinations under subsection (f)
				before the issuance of an interim rule is unnecessary, such subsections and
				requirements under subsection (f) shall not apply and the agency may issue a
				final rule.
							(B)If an agency for
				good cause finds, and incorporates the finding and a brief statement of reasons
				for the finding in the rule issued, that compliance with subsection (c), (d),
				or (e) or requirements to render final determinations under subsection (f)
				before the issuance of an interim rule is impracticable or contrary to the
				public interest, such subsections and requirements under subsection (f) shall
				not apply to the adoption of an interim rule by the agency.
							(C)If, following
				compliance with subparagraph (B), an agency adopts an interim rule, the agency
				shall commence proceedings that fully comply with subsections (c) through (f)
				immediately upon publication of the interim rule. Not less than 270 days from
				publication of the interim rule, or 18 months in the case of a major rule or
				high-impact rule, the agency shall complete rulemaking in accordance with
				subsections (c) through (f) and take final action to adopt a final rule or
				rescind the interim rule. If the agency fails to take timely final action under
				this subparagraph, the interim rule shall cease to have the effect of
				law.
							(h)Date of
				publication of ruleA rule shall be published not less than 30
				days before the effective date of the rule, except—
						(1)for a rule that
				grants or recognizes an exemption or relieves a restriction;
						(2)for guidance; or
						(3)as otherwise
				provided by an agency for good cause and as published with the rule.
						(i)Right To
				petition and review of rules
						(1)Each agency shall
				give interested persons the right to petition for the issuance, amendment, or
				repeal of a rule.
						(2)Each agency
				shall, on a continuing basis, invite interested persons to submit, by
				electronic means, suggestions for rules that warrant retrospective review and
				possible modification or repeal.
						(j)Rulemaking
				guidelines
						(1)Assessment of
				rules
							(A)The Administrator of the Office of
				Information and Regulatory Affairs (in this subsection referred to as the
				Administrator) shall establish guidelines for the assessment,
				including quantitative and qualitative assessment, of—
								(i)the costs and benefits of proposed and
				final rules;
								(ii)other economic issues that are relevant to
				rulemaking under this section or other sections of this title; and
								(iii)risk assessments that are relevant to
				rulemaking under this section and other sections of this title.
								(B)The rigor of cost-benefit analysis required
				by the guidelines established under subparagraph (A) shall be commensurate, as
				determined by the Administrator, with the economic impact of the rule.
				Guidelines for risk assessment shall include criteria for selecting studies and
				models, evaluating and weighing evidence, and conducting peer reviews.
							(C)The Administrator shall regularly update
				guidelines established under subparagraph (A) to enable agencies to use the
				best available techniques to quantify and evaluate present and future benefits,
				costs, other economic issues, and risks as objectively and accurately as
				practicable.
							(2)Simplification
				of rulesThe Administrator
				may issue guidelines to promote coordination, simplification, and harmonization
				of agency rules during the rulemaking process. The guidelines shall advise each
				agency to avoid regulations that are inconsistent or incompatible with, or
				duplicative of, other regulations of the agency and those of other Federal
				agencies, and to draft its regulations to be simple and easy to understand,
				with the goal of minimizing the potential for uncertainty and litigation
				arising from the uncertainty.
						(3)Consistency in
				rulemaking
							(A)To promote consistency in Federal
				rulemaking, the Administrator shall—
								(i)issue guidelines to ensure that rulemaking
				conducted in whole or in part under procedures specified in provisions of law
				other than those under this subchapter conform with the procedures set forth in
				this section to the fullest extent allowed by law; and
								(ii)issue guidelines for the conduct of
				hearings under subsection (e), which shall provide a reasonable opportunity for
				cross-examination.
								(B)Each agency shall adopt regulations for the
				conduct of hearings consistent with the guidelines issued under this
				paragraph.
							(k)Exemption for
				monetary policyNothing in
				subsection (b)(5), (d)(1)(E), (e), (f)(1), (f)(2)(C), or (f)(2)(D) shall apply
				to a rulemaking that concerns monetary policy proposed or implemented by the
				Board of Governors of the Federal Reserve System or the Federal Open Market
				Committee.
					.
			4.Scope of
			 reviewSection 706 of title 5,
			 United States Code is amended—
			(1)by striking
			 To the extent necessary and inserting In general.—To the extent
			 necessary; and
			(2)by adding at the
			 end the following:
				
					(b)Judicial
				reviewThe determination of whether a rule is a major rule within
				the meaning of subparagraphs (B) and (C) of section 551(17) shall not be
				subject to judicial review.
					(c)Statement of
				policyAgency guidance that does not interpret a statute or
				regulation shall be reviewable only under subsection (a)(2)(D).
					(d)Agency
				interpretation of rulesThe weight that a court shall give an
				interpretation by an agency of its own rule shall depend on the thoroughness
				evident in its consideration, the validity of its reasoning, and its
				consistency with earlier and later pronouncements.
					(e)Standard of
				reviewA court shall review—
						(1)the denial of a
				petition by an agency under section 553(e) for whether the denial was based on
				substantial evidence; and
						(2)any petition for
				review of a high-impact rule under the substantial evidence standard,
				regardless of whether a hearing was held under section
				553(e).
						.
			5.Agency guidance;
			 procedures to issue major guidance; presidential authority to issue guidelines
			 for issuance of guidanceSection 553 of title 5, United States Code,
			 as amended by this Act, is amended by adding at the end the following:
			
				(l)Agency guidance;
				procedures To issue major guidance; authority To issue guidelines for issuance
				of guidance
					(1)Agency guidance
				shall—
						(A)not be used by an
				agency to foreclose consideration of issues as to which the document expresses
				a conclusion;
						(B)state that it is
				not legally binding; and
						(C)at the time it is
				issued or upon request, be made available by the issuing agency to interested
				persons and the public.
						(2)Before issuing
				any major guidance, an agency shall—
						(A)make and document
				a reasoned determination that—
							(i)such guidance is
				understandable and complies with relevant statutory objectives and regulatory
				provisions; and
							(ii)identifies the
				costs and benefits, including all costs to be considered during a rulemaking
				under subsection (b), of requiring conduct conforming to such guidance and
				assures that such benefits justify such costs; and
							(B)confer with the
				Administrator of the Office of Information and Regulatory Affairs on the
				issuance of the major guidance to assure that the guidance is reasonable,
				understandable, consistent with relevant statutory and regulatory provisions
				and requirements or practices of other agencies, does not produce costs that
				are unjustified by the benefits of the major guidance, and is otherwise
				appropriate.
						(3)The Administrator
				of the Office of Information and Regulatory Affairs shall issue updated
				guidelines for use by the agencies in the issuance of guidance documents. The
				guidelines shall advise each agency not to issue guidance documents that are
				inconsistent or incompatible with, or duplicative of, other regulations of the
				agency and those of other Federal agencies, and to draft its guidance documents
				to be simple and easy to understand, with the goal of minimizing the potential
				for uncertainty and litigation arising from the
				uncertainty.
					.
		6.Added
			 definitionSection 701(b) of
			 title 5, United States Code, is amended—
			(1)in paragraph
			 (1)(H), by striking and at the end;
			(2)in paragraph (2),
			 by striking the period at the end, and inserting ; and;
			 and
			(3)by adding at the
			 end the following:
				
					(3)substantial evidence means
				such relevant evidence as a reasonable mind might accept as adequate to support
				a conclusion in light of the record considered as a whole, taking into account
				whatever in the record fairly detracts from the weight of the evidence relied
				upon by the agency to support its
				decision.
					.
			7.Effective
			 dateThe amendments made by
			 this Act to sections 553, 556, 701(b), 704, 706(b)(4), 706(b)(5), and 706(c) of
			 title 5, United States Code, shall not apply to any rulemakings pending or
			 completed on the date of enactment of this Act.
		
